The defendant asserts and the People concede both that the property involved in each of the incidents underlying the defendant’s convictions had a value of less than $1,000, and that the defendant was convicted and sentenced after the effective date of the ameliorative legislation raising the threshold value for felony-level larceny offenses to $1,000 (see, L 1986, ch 515). Consequently, the defendant should have been *471prosecuted and sentenced for the misdemeanor offenses of petit larceny (Penal Law § 155.25) rather than for grand larceny in the third degree (see, Penal Law former § 155.30), notwithstanding that she committed these offenses before the effective date of the legislation (see, People v Behlog, 74 NY2d 237). Moreover, although the sentences imposed are within the limits authorized for class A misdemeanors (see, Penal Law §70.15), we remit the matter to Supreme Court, Suffolk County, for reconsideration in light of our modification of the convictions (cf., CPL 470.20 [4]). Bracken, J. P., Lawrence, Harwood and Balletta, JJ., concur.